Filed 2/3/21 P. v. Hernandez CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                           B307123

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. VA043401)
         v.

BENJAMIN HERNANDEZ,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Lee W. Tsao, Judge. Affirmed.
     Benjamin Hernandez, in pro. per.; and Richard B. Lennon,
under appointment by the Court of Appeal, for Defendant and
Appellant.
     No appearance for Plaintiff and Respondent.
               _______________________________
       Benjamin Hernandez appeals from an order denying his
motion to modify his sentence, imposed in 1998. We affirm, as
Hernandez’s supplemental appellate brief does not present any
valid ground for modifying his sentence.
                          BACKGROUND
       In 1998, a jury found Hernandez guilty of carjacking (Pen.
Code, § 215, subd. (a)),1 second degree robbery (§ 211), and three
counts of assault with a firearm (§ 245, subd. (a)(2)). The jury
also found true the special allegations that Hernandez had
sustained a prior robbery, a serious felony/strike conviction
(§§ 667, subds. (a)-(i) & 1170.12, subds. (a)-(d)) on June 24, 1993;
had served two prior prison terms within the meaning of section
667.5, subdivision (b) for the June 24, 1993 robbery conviction
and an October 11, 1995 conviction for assault with a firearm;
and had personally used a handgun in the commission of the
offenses (§ 12202.5, subd. (a)).
       The trial court sentenced Hernandez to 36 years in prison:
for the carjacking, the upper term of nine years, doubled to 18
years for the prior strike; for the robbery, one year (one-third the
middle term), plus one year for the firearm enhancement; for
each of the three assaults with a firearm, one year (one-third the
middle term), doubled to two years, plus 16 months for the
firearm enhancement; and, as to one of the three assaults with a
firearm, a consecutive term of five years for the prior serious
felony enhancement, plus one year for the prior prison term
enhancement. Hernandez appealed from the judgment of his
convictions, and this court affirmed the judgment.




      1   Further statutory references are to the Penal Code.




                                  2
       On January 31, 2020, Hernandez, as a self-represented
litigant, filed a motion to modify his sentence pursuant to newly-
enacted section 1016.8. (Stats. 2019, ch. 586, § 1, eff. Jan. 1,
2020.) The statute provides, in pertinent part, that a plea
bargain “that requires a defendant to generally waive unknown
future benefits of legislative enactments, initiatives, appellate
decisions, or other changes in the law that may occur after the
date of the plea is not knowing and intelligent.” (§ 1016.8, subd.
(a)(4).) Hernandez argued in his motion that section 1016.8
requires vacation of his second strike sentence because his June
24, 1993 prior strike conviction for robbery followed a plea
bargain that pre-dated enactment of the “Three Strikes” law, and
he “was never told in 1993 that the contract he made [the plea
bargain] would be or could be used to double any further
conviction and or that the [c]ontract would be considered a
[s]trike.”2 On February 24, 2020, the trial court (Judge Michael
Cowell) summarily denied the motion. Hernandez did not file a
notice of appeal from this order.
       Several months later, on June 15, 2020, Hernandez, as a
self-represented litigant, filed another motion to modify his
sentence in light of Senate Bill No. 136,3 which amended section
667.5, subdivision (b), effective January 1, 2020, to apply the one-
year prior prison term enhancement only to a prior prison term




      2California’s Three Strikes law became effective in 1994.
(People v. Anderson (1995) 35 Cal.App.4th 587, 590; People v.
Reed (1995) 33 Cal.App.4th 1608, 1610, fn. 2.)
      3Senate Bill No. 136 (2019-2020 Reg. Sess.) Statutes 2019,
chapter 590, section 1.




                                 3
for a sexually violent offense, and Senate Bill No. 1393,4 which
amended sections 667 and 1385, effective January 1, 2019, to give
trial courts discretion to strike prior serious felony
enhancements. He argued these statutory amendments should
apply retroactively in this case, although the judgment in this
case became final around two decades before the effective dates of
the amendments. He also referenced in this second motion the
application of section 1016.8 to his case, although in a more
cursory fashion than he did in his earlier motion to modify his
sentence, as summarized above. On June 17, 2020, the trial
court (Judge Lee Tsao) summarily denied this motion.
       On August 13, 2020, Hernandez, as a self-represented
litigant, filed a timely notice of appeal from the June 17, 2020
order denying his June 15, 2020 motion to modify his sentence.
This court appointed counsel for him. After examination of the
record, counsel filed an opening brief raising no issues and asking
this court to follow the procedures set forth in People v. Serrano
(2012) 211 Cal.App.4th 496 (Serrano). On November 10, 2020,
we sent a letter to Hernandez and his appointed counsel,
advising Hernandez that within 30 days he could personally
submit any contentions or issues he wanted us to consider, and
directing counsel to send the record and opening brief to
Hernandez immediately. Hernandez filed a supplemental brief,
raising the contentions set forth below.
                            DISCUSSION
       Because Hernandez’s appeal is not his first appeal of right
from his convictions, he is not entitled to our independent review


      4
       Senate Bill No. 1393 (2017–2018 Reg. Sess.) Statutes
2018, chapter 1013, sections 1-2.




                                4
of the record pursuant to People v. Wende (1979) 25 Cal.3d 436 or
its federal constitutional counterpart, Anders v. California (1967)
386 U.S. 738. (See People v. Kelly (2006) 40 Cal.4th 106, 119;
Serrano, supra, 211 Cal.App.4th at p. 503; Pennsylvania v.
Finley (1987) 481 U.S. 551, 559.) He is entitled, however, to file a
supplemental brief—which he has done here—and to our review
of his contentions set forth therein. (See Serrano, at p. 503; cf.,
Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544, fn. 6; Ben
C., at pp. 554–555 (dis. opn. of George, C. J.).)
       In his supplemental brief on appeal, Hernandez argues the
trial court failed to consider mitigating factors—his substance
and alcohol abuse—at his 1998 sentencing, and the trial court
should consider these mitigating factors, his good behavior in
prison, and any new mitigating factors arising since his
incarceration at a resentencing hearing. Hernandez has not
presented a valid ground, however, for this court to send the
matter back to the trial court for a resentencing hearing. In the
June 15, 2020 motion to modify his sentence, that is the subject
of this appeal, Hernandez referenced Senate Bill No. 136, Senate
Bill No. 1393, and section 1016.8, none of which is applicable to
his case, as explained below.
       The amendment to section 667.5, subdivision (b) in Senate
Bill No. 136 regarding the one-year prior prison term
enhancement and the amendment to sections 667 and 1385 in
Senate Bill No. 1393 regarding the five-year prior serious felony
enhancement do not apply to Hernandez’s case because the
judgment of his convictions was final around two decades before
the effective date of these amendments. (See People v. Lopez
(2019) 42 Cal.App.5th 337, 341-342 [applying Senate Bill No. 136
retroactively when appeal not final by January 1, 2020]; People v.




                                 5
Garcia (2018) 28 Cal.App.5th 961, 971-972 [applying Senate Bill
No. 1393 retroactively when appeal not final by January 1,
2019].)
      Similarly, section 1016.8 does not authorize a collateral
attack on a final judgment. The “law ‘applies retroactively to all
cases not yet final on appeal.’ ” (People v. Barton (2020) 52
Cal.App.5th 1145, 1153.) The 1998 judgment Hernandez
challenges in this appeal has long been final. As to the merits of
Hernandez’s contention, section 1016.8 states that a plea bargain
that waives “unknown future benefits” in the law is not knowing
and intelligent. (§ 1016.8, subd. (a)(4).) Enactment of the Three
Strikes law in 1994 did not provide a “benefit” (e.g., a reduction
in punishment) to criminal defendants. Thus, because
Hernandez could receive no benefit from the Three Strikes law,
section 1016.8 is inapplicable to his contention that his second
strike sentence is invalid because he was never told his prior plea
bargain (resulting in the strike conviction) could be used to
double a future sentence. His contention also fails under case
law, which provides that a conviction after a guilty plea that pre-
dates enactment of the Three Strikes law may be used as a strike
under the Three Strikes law. (See People v. Gipson (2004) 117
Cal.App.4th 1065, 1068-1070; People v. Sipe (1995) 36
Cal.App.4th 468, 475, 478-479; see also Doe v. Harris (2013) 57
Cal.4th 64, 66 [a plea agreement does not insulate the parties
“from changes in the law that the Legislature has intended to
apply to them”].)
      We are satisfied that Hernandez’s counsel has fully
complied with his responsibilities. (See Serrano, supra, 211
Cal.App.4th at p. 503.) Based on our review of the record, the
applicable law, and Hernandez’s supplemental brief, we conclude




                                 6
there is no arguable issue and, for the reasons set forth above,
affirm the order denying Hernandez’s motion to modify his
sentence.
                         DISPOSITION
      The June 17, 2020 order denying Hernandez’s June 15,
2020 motion to modify his sentence is affirmed.
      NOT TO BE PUBLISHED




                                                 CHANEY, J.

We concur:




             ROTHSCHILD, P. J.




             FEDERMAN, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 7